Before you invest, you may want to review the fund’s prospectus, which contains more information about the fund and its risks. You can find the fund’s prospectus and other information about the fund, including the fund’s statement of additional information, online at funds.mfs.com.You can also get this information at no cost by calling 1-800-225-2606 or by sending an e-mail request to orderliterature@mfs.com.The fund’s prospectus and statement of additional information, both dated May 31, 2010, as may be supplemented from time to time, are incorporated by reference into this Summary Prospectus. Investment Objective The fund’s investment objective is to seek total return with an emphasis on high current income, but also considering capital appreciation. The fund's objective may be changed without shareholder approval. CLASS TICKER SYMBOL Class A MHOAX Class B MHOBX Class C MHOCX Class I MHOIX Class W MHOWX Class R1 MHORX Class R2 MHOSX Class R3 MHOTX Class R4 MHOUX Summary of Key Information Fees and Expenses This table describes the fees and expenses that you may pay when you buy, redeem, and hold shares of the fund. They have been adjusted to reflect certain current fee arrangements. You may qualify for sales charge reductions if you and certain members of your family invest, or agree to invest in the future, at least $50,000 in MFS Funds. More information about these and other waivers and reductions is available from your financial intermediary and in “Sales Charges and Waivers or Reductions” on page 8 of the fund’s prospectus and “Waivers of Sales Charges” on page 22 of the fund’s statement of additional information Part I. Shareholder Fees (fees paid directly from your investment): Share Class A B C I AND W ALL R Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 4.75% N/A N/A N/A N/A Maximum Deferred Sales Charge (Load)(as a percentage of original purchase price or redemption proceeds, whichever is less) 1.00% # 4.00% 1.00% N/A N/A Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Share Class A B C I W R1 R2 R3 R4 Management Fee 0.65% 0.65% 0.65% 0.65% 0.65% 0.65% 0.65% 0.65% 0.65% Distribution and/or Service (12b-1) Fees 0.25% 1.00% 1.00% N/A 0.10% 1.00% 0.50% 0.25% N/A Other Expenses 0.25% 0.25% 0.25% 0.25% 0.25% 0.25% 0.25% 0.25% 0.25% Total Annual Fund Operating Expenses 1.15% 1.90% 1.90% 0.90% 1.00% 1.90% 1.40% 1.15% 0.90% Fee Reductions and/or Expense Reimbursements 1 (0.10)% (0.10)% (0.10)% (0.10)% (0.10)% (0.10)% (0.10)% (0.10)% (0.10)% Total Annual Fund Operating Expenses After Fee Reductions and/or Expense Reimbursements 1.05% 1.80% 1.80% 0.80% 0.90% 1.80% 1.30% 1.05% 0.80% # On shares purchased on or after September 1, 2008, without an initial sales charge and redeemed within 24 months of purchase. 1 MFS has agreed in writing to bear the fund's expenses, excluding interest, taxes, extraordinary expenses, brokerage and transaction costs and investment-related expenses such that "Total Annual Fund Operating Expenses" do not exceed 1.05% of the fund's average daily net assets annually for each of Class A and Class R3 shares, 1.80% of the fund's average daily net assets annually for each of Class B, Class C, and Class R1 shares, 1.30% of the fund's average daily net assets annually for Class R2 shares, 0.80% of the fund's average daily net assets annually for each of Class I and Class R4 shares and 0.90% of the fund's average daily net assets annually for Class W shares.This written agreement will continue until modified by a vote of the fund's Board of Trustees, but such agreement will continue until at least May 31, 2011. 1 MFS High Yield Opportunities Fund Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that: you invest $10,000 in the fund for the time periods indicated and you redeem your shares at the end of the time periods (unless otherwise indicated); your investment has a 5% return each year; and the fund’s operating expenses remain the same. Although your actual costs will likely be higher or lower, under these assumptions your costs would be: 1 YEAR 3 YEARS 5 YEARS 10 YEARS Class A Shares $ 577 $ 814 $ 1,069 $ 1,798 Class B Shares assuming redemption at end of period $ 583 $ 887 $ 1,217 $ 2,019 no redemption $ 183 $ 587 $ 1,017 $ 2,019 Class C Shares assuming redemption at end of period $ 283 $ 587 $ 1,017 $ 2,214 no redemption $ 183 $ 587 $ 1,017 $ 2,214 Class I Shares $ 82 $ 277 $ 489 $ 1,099 Class W Shares $ 92 $ 308 $ 543 $ 1,216 Class R1 Shares $ 183 $ 587 $ 1,017 $ 2,214 Class R2 Shares $ 132 $ 433 $ 756 $ 1,671 Class R3 Shares $ 107 $ 355 $ 623 $ 1,389 Class R4 Shares $ 82 $ 277 $ 489 $ 1,099 Portfolio Turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when shares are held in a taxable account. These transaction costs, which are not reflected in “Annual Fund Operating Expenses” or in the “Example,” affect the fund’s performance.During the most recent fiscal year, the fund’s portfolio turnover rate was 61% of the average value of its portfolio. Principal Investment Strategies MFS normally invests at least 80% of the fund’s net assets in high income debt instruments. MFS may invest the fund’s assets in other types of debt instruments and equity securities. Debt instruments include corporate bonds, foreign government securities, and other obligations to repay money borrowed. MFS may invest up to 100% of the fund’s assets in lower quality debt instruments. MFS may invest the fund’s assets in foreign securities, including emerging market securities. MFS may use derivatives for any investment purpose. Derivatives include futures, forward contracts, options, structured securities, inverse floating rate instruments, swaps, caps, floors, and collars. MFS may enter into short sales. MFS uses a bottom-up investment approach to buying and selling investments for the fund.
